[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 11-13194              DECEMBER 19, 2011
                                   Non-Argument Calendar             JOHN LEY
                                 ________________________             CLERK

                           D.C. Docket No. 0:04-cr-60039-WPD-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellee,

versus

THEODIS JONES,

llllllllllllllllllllllllllllllllllllllllDefendant - Appellant.

                                 ________________________

                        Appeal from the United States District Court
                            for the Southern District of Florida
                              ________________________

                                       (December 19, 2011)

Before WILSON, PRYOR, and KRAVITCH, Circuit Judges.

PER CURIAM:
      Theodis Jones appeals pro se the district court’s denial of his motion to

compel specific performance of a provision of his plea agreement concerning the

government’s filing of a substantial-assistance motion. Upon review, we affirm

the judgment of the district court.

      In 2009, Jones filed a similar motion to compel specific performance of the

plea agreement. Aside from an equal protection claim, the instant appeal advances

substantially the same arguments as that earlier motion. A panel of this court

previously affirmed the denial of the 2009 motion, concluding that Jones “failed to

demonstrate that he had a clear right to the relief requested, or that the

Government had a clear duty to file a substantial-assistance motion.” United

States v. Jones, 368 F. App’x 959, 961 (11th Cir. 2010) (per curiam).

      The law-of-the-case doctrine prohibits “relitigation of issues that were

decided, either explicitly or by necessary implication, in an earlier appeal of the

same case.” United States v. Jordan, 429 F.3d 1032, 1035 (11th Cir. 2005). We

are bound by the findings of fact and conclusions of law of a prior appeal in the

same case unless “(1) a subsequent trial produces substantially different evidence,

(2) controlling authority has since made a contrary decision of law applicable to

that issue, or (3) the prior decision was clearly erroneous and would work manifest

injustice.” United States v. Stinson, 97 F.3d 466, 469 (11th Cir. 1996) (per

                                           2
curiam).

       We do not find that any of the exceptions to the law-of-the-case doctrine

apply here. There has been no new evidence submitted, and we find no

controlling authority necessitating a different result than we reached in Jones’s

2009 appeal. Furthermore, Jones has not advanced an argument to convince us

that the 2009 decision was clearly erroneous.

       Jones’s one new claim, that the government violated his equal protection

rights, was already decided by necessary implication in our 2009 decision.

Analysis of the equal protection claim would necessarily involve evaluating the

quality and significance of Jones’s assistance and reviewing the government’s

decision not to file a substantial-assistance motion on his behalf. This point is

foreclosed by our prior opinion, see Jones, 368 F. App’x at 961, and there is no

exception that would compel us to reevaluate that conclusion.1

       AFFIRMED.




       1
        Because these claims are barred by the law-of-the-case doctrine, we find that counsel is
unnecessary to assist in Jones’s appeal. Accordingly, his request for appointment of appellate
counsel is DENIED.

                                                3